Citation Nr: 1757152	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  11-10 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to service-connected bilateral knee and lumbar spine disabilities.


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's left hip disability is etiologically related to service, nor caused or aggravated by his service-connected bilateral knee and lumbar spine disabilities productive of abnormal gait.  


CONCLUSION OF LAW

The criteria for service connection for a left hip disability, to include as secondary to service-connected knee and lumbar spine disabilities productive of abnormal gait, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from March 1987 to March 1989 and from September 1991 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This matter was previously remanded by the Board for additional development in April 2014 and December 2016.  

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran has argued that the most recent VA examination is not adequate because it was too brief, did not include measurements, and was performed by an examiner who was not a specialist and who the Veteran believed made up his mind prior to the examination.  It is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity".  Ashley v. Derwinski, 2 Vet. App. 307 (1992); See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  A general assertion that the Veteran felt the examination was brief and that the examiner had made up his mind prior to the examination does not rise to the level of clear evidence rebutting the presumption of regularity.  Additionally, the March 2017 VA examination report does contain notations regarding range of motion measurements.  Moreover, these range of motion measurements are required for an adequate examination for rating purposes, but not necessarily for determining service connection.  Service connection is the issue currently before the Board.  The duty to assist is satisfied where a nurse practitioner has performed a VA examination, meaning that an examination by a specialist is not required.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).

Left Hip Disability

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The Veteran does not argue, and the record does not reflect, any incident or complaint in service involving his left hip.  Additionally, a December 2015 examination found that the Veteran's left hip disability of trochanteric bursitis is a disease with a clear and specific etiology and diagnosis caused by mechanical stressors over time or trauma, and is thus less likely than not related to environmental exposures during the Veteran's service in Southwest Asia.  The March 2017 examination also provided a negative direct service connection opinion.  Therefore, the Board will focus on the issue of secondary service connection.

The Veteran contends that his left hip disability is caused or aggravated by his service-connected bilateral knee and lumbar spine disabilities, specifically an altered gait due to these disabilities.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question before the Board is whether the Veteran's left hip disability is proximately due to or aggravated by his service-connected bilateral knee and lumbar spine disabilities.  The Board finds that it is not.

The Board recognizes that it is the Veteran's sincere belief that altered gait due to his bilateral knee and lumbar spine disabilities have caused his left hip disability.  However, the record does not reflect that the Veteran has the medical training that would allow him to provide competent evidence on complex medical question such as the etiology of his disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (a lay person is not competent to diagnose cancer).  

All of the medical evidence of record is against a finding that the Veteran's knee and lumbar spine disabilities caused or aggravated his left hip disability.  Negative etiological opinions were obtained from several examinations.  Of particular significance, a July 2010 VA examination found that there is no link between bilateral knee and lumbar spine arthritis or condition and the development of hip bursitis, and pointed to common causes of left hip bursitis that are not present in the Veteran's case.  A March 2017 VA examination was conducted to address the Veteran's altered gait, and found that the Veteran's left hip disability was less likely than not proximately due to his service-connected disabilities and was less likely than not aggravated by its natural progression by his service-connected disabilities.  This opinion noted that there are several instances in the record indicating an antalgic gait, and many more instances noting a normal gait.  The examiner recognized a mildly irregular gait the day of the examination, but opined that the motions of the left hip identified by the Veteran as causing pain are not motions that would typically or logically affect trochanteric bursitis, and that the history reported by the Veteran of pain in the lateral hip area with twisting motions or crossed legs motions were not consistent with those found typically in trochanteric bursitis sufferers.  Based upon these findings, the examiner concluded that while it is possible for the knees or back conditions to cause or aggravate left trochanteric bursitis, in this case it was far from likely.  

The Veteran has been afforded multiple examinations by different examiners, all of which have resulted in negative opinions.  There is no medical evidence, either by examination or in the Veteran's medical treatment records, that a competent medical professional believes that the Veteran's bilateral knee and lumbar spine disabilities have caused or aggravated his left hip disability.  While the Veteran argued in a June 2017 letter that he has read medical websites advising that knee and lumbar spine problems can lead to hip problems, these general articles are not of record, and even if they were associated with the claims file, they are of less probative value than opinions by VA clinicians because clinician opinions are based upon the specific facts of the case.  See Sacks v. West, 11 Vet. App. 314, 316-17  (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998).  In fact, the March 2017 examiner acknowledged that a nexus between the bilateral knee and back conditions, and a left hip disability, is possible, which is consistent with the Veteran's report of what he read on medical websites, but the examiner found it was not likely in this particular case.  Because the most probative evidence of record is against the Veteran's claim, the Board must deny.  


ORDER

Entitlement to service connection for a left hip disability, to include as secondary to service-connected bilateral knee and lumbar spine disabilities, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Budd, Counsel

Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


